             Case 3:13-cv-04115-WHO Document 817-1 Filed 11/19/18 Page 1 of 2




 1

 2                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 3
                                       SAN FRANCISCO DIVISION
 4
                                                              Civil Action No. C-13-04115-WHO
 5   IN RE KOREAN RAMEN ANTITRUST

     LITIGATION                                               DECLARATION OF GREGORY
 6                                                            B. LINKH
 7
                                                              Date: November 19, 2018
 8   ------------------------------------------------------   Time: 7:30 a.m.
                                                              Judge: Honorable William H. Orrick
 9   THIS DOCUMENT RELATES TO:
10   ALL ACTIONS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF GREGORY LINKH, CASE NO. 13-CV-4115-WHO-DMR
            Case 3:13-cv-04115-WHO Document 817-1 Filed 11/19/18 Page 2 of 2




 1          1.      I am counsel for the Direct Purchaser Plaintiffs (“DPPs”). I have personal

 2   knowledge of the following facts and could and would testify competently thereto if called as a

 3   witness. I submit this Declaration in support of Plaintiffs’ Brief in Response to Defendants’

 4   Objection to Introducing SHD Exhibits Through James Vaughn.

 5          2.      Attached as Exhibit A is a true and correct copy of Trial Exhibit 44 (Deposition

 6   Exhibit 159T/SHD00003117-59T).

 7          3.      Attached as Exhibit B are excerpts from the clip reports of the deposition

 8   transcript of Hyun-Gyoon Choi.

 9          4.      Attached as Exhibit C are excerpts from the clip reports of the deposition

10   transcript of Sung-Soo Park.

11          5.      Attached as Exhibit D are excerpts from the clip reports of the already-played

12   deposition transcript of Jin-Woo Suh.

13          6.      Attached as Exhibit E are excerpts from the clip reports of the deposition

14   transcript of Jeong-Eun Park.

15          7.      I declare under penalty of perjury under the laws of the United States that the

16   foregoing is true and correct to the best of my knowledge and belief and that this declaration was

17   executed at San Francisco, California, on the 19th day of November, 2018.

18                                                       /s/ Gregory Linkh
                                                         Gregory Linkh
19

20

21

22

23

24

25

26

27
     DECLARATION OF GREGORY LINKH, CASE NO. 13-CV-4115-WHO-DMR
28                                                   1
